[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The oral motion for Non-Suit is denied pursuant to § 17-19 et seq. of Connecticut Practice Book. CT Page 15141
This is an action for dissolution brought to the judicial district of New Haven. The plaintiff, whose maiden name was Willey, and the defendant were married on March 26, 1994, in Merit Island, Florida. The defendant has resided continuously in the State of Connecticut for at least twelve months immediately prior to the date the complaint was filed. The marriage between the parties has broken down irretrievably without any reasonable prospects of reconciliation. There are no minor children, issue of this marriage. No other minor children have been born to the plaintiff wife since the date of marriage of the parties. Neither party is a recipient of state assistance.
The plaintiff is 36 years of age and the defendant is 33 years of age. The defendant is unemployed and has filed for unemployment benefits. At the time of their last employment the defendant earned about $400.00 per week and the plaintiff earned about $300.00 per week.
There are little or no assets and a substantial amount of debt. There is the marital residence located at 14 Kirkham Street, Branford, Ct. The property is listed on the defendant's financial affidavit as having a value of $115,000.00, a mortgage in the amount of $105,000.00 and equity in the amount of $10,000.00. The defendant testified that there is a second mortgage of $86,000.00. Both the plaintiff and the defendant have vacated the residence.
The following are being considered for allocation:
1. Residence located at 14, Kirkham Street, Branford, Ct.
    2. Two vehicles — 1 1974 Volkswagon and a 1971 Harley Davidson.
3. Debts:
a) Webster Bank in the amount of       $  408.00
b) Beneficial tax masters               1,360.00
c) Social Security Administration       1,073.00
d) Milford Hospital                     7,248.00 CT Page 15142
e) Yale New Haven Hospital                 90.00
f) Town of Branford                     2,281.00
g) Southern Ct. Gas Co.                3,616.00
h) Regional Water Authority               149.00
i) Southern New England Telephone Co.    253.00
j) Ct. Light  Power                      276.00
The defendant is responsible for the following individual debt and shall hold the plaintiff harmless:
Tony Leonardi                          $2,500.00
Citibank Mastercard                     2,000.00
Chase Manhattan Bank                    2,000.00
Sears                                   1,100.00
American Express                          700.00
The court has considered the provisions of C.G.S. §46b-82 regarding the issue of alimony and C.G.S. § 46b-81(c) regarding the issue of property division. Neither party is seeking counsel fees. The court enters the following orders.
 ORDERS    A. By way of Dissolution
1. The marriage between the parties is dissolved and each party is declared single and unmarried.
    B. By way of Alimony
1. Neither party is awarded alimony.
    C. By way of Property Orders
1. The home located at 14 Kirkham Street, Branford, Ct. is to be sold. Any proceeds after payment of closing costs and CT Page 15143 first and second mortgages are to be used towards payment of joint debt. If there is a deficit both the plaintiff and the defendant are equally responsible for that debt.
2. The 1974 Volkswagon and the 1971 Harley Davidson are awarded to the defendant.
3. The plaintiff shall be responsible for the following debts:
a) Webster Bank                       $   408.00
b) Beneficial Tax Masters               1,360.00
c) Social Security Administration       1,073.00
d) Yale New Haven Hospital                 90.00
4. The defendant shall be responsible for the following debts:
a) Town of Branford                   $ 2,281.00
b) Regional Water Authority               149.00
c) Southern New England Telephone         253.00
d) Ct. Light and Power                    276.00
5. The plaintiff and defendant shall both be responsible for the following debts:
a) Southern Ct. Gas Co.             $ 3,616.00
b) Milford Hospital                     7,248.00
Crawford, J.